              Case 5:20-mj-00023-CHW Document 6 Filed 03/27/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

                                                    :
UNITED STATES OF AMERICA                            :
                                                    :
       v.                                           :   CASE NO. 5:20-MJ-00023-CHW
                                                    :
HARVEY STEWART,                                     :
                                                    :
                Defendant.                          :
                                                    :

                 GOVERNMENT’S MOTION FOR A DETENTION HEARING

            COMES NOW the United States of America, by and through its attorney, the

  United States Attorney for the Middle District of Georgia, and requests that the defendant

  be detained pursuant to 18 U.S.C. § 3142(e) and (f), and in support of said motion shows

  the following:

  1.        Reason for Detention

            The Court should detain the defendant because there are no conditions of release

  which will reasonably assure (check one or both):

            ☒      the defendant’s appearance as required; and/or

            ☒      the safety of any other person or the community.

  2.        Eligibility of Case

            This case is eligible for a detention order because it involves (check all that apply):

            ☒      a crime of violence (18 U.S.C. § 3156), sex trafficking (18 U.S.C. § 1591), or a

                   federal crime of terrorism (18 U.S.C. § 2332b(g)(5)(B)) for which a maximum

                   term of imprisonment of ten years or more is prescribed;
         Case 5:20-mj-00023-CHW Document 6 Filed 03/27/20 Page 2 of 5



       ☐      an offense for which the maximum sentence is life imprisonment or death;

       ☐      a drug offense with a maximum term of imprisonment of ten years or more;

       ☐      a felony where the defendant has two or more prior convictions in the

              above three categories, or two or more State or local offenses that would

              have been offenses in the above three categories if a circumstance giving

              rise to Federal jurisdiction had existed, or a combination of such Federal,

              State or local offenses;

       ☒      a felony which is not otherwise a crime of violence that involves (1) a minor

              victim, (2) the possession or use of a firearm or destructive device (18 U.S.C.

              § 921), or any other dangerous weapon, or (3) a failure to register as a sex

              offender (18 U.S.C. § 2250);

       ☐      a serious risk that the defendant will flee; or

       ☒      a serious risk that the defendant will obstruct or attempt to obstruct justice,

              or threaten, injure, or intimidate, or attempt to threaten, injure, or

              intimidate, a prospective witness or juror.

3.     Rebuttable Presumption (optional)

       If set forth below, the Government invokes the rebuttable presumption that no

condition or combination of conditions will reasonably assure the safety of any other

person and the community, pursuant to 18 U.S.C. §§ 3142(e)(2) and 3142(e)(3), because

(check all that apply):

       ☐      there is probable cause to believe that the defendant committed a drug



                                              2
Case 5:20-mj-00023-CHW Document 6 Filed 03/27/20 Page 3 of 5



    offense with a maximum term of imprisonment of ten years or more;

☐   there is probable cause to believe that the defendant used or carried a

    firearm during and in relation to a crime of violence or drug trafficking

    crime, or possessed a firearm in furtherance of any such crime (18 U.S.C. §

    924(c));

☒   there is probable cause to believe that the defendant committed an offense

    involving a minor victim, as set forth in 18 U.S.C. § 3142(e)(3)(E);

☐   there is probable cause to believe that the defendant conspired to kill, maim,

    or injure persons or damage property in a foreign country (18 U.S.C. § 956);

☐   there is probable cause to believe that the defendant committed an act of

    terrorism transcending national boundaries (18 U.S.C. § 2332b) or a federal

    crime of terrorism as set forth in 18 U.S.C. § 2332b(g)(5)(B) for which a

    maximum term of imprisonment of ten years or more is prescribed;

☐   there is probable cause to believe that the defendant committed a crime of

    peonage, slavery or human trafficking for which a maximum term of

    imprisonment of 20 years or more is prescribed (18 U.S.C. §§ 1581-1596); or

☐   the defendant has been convicted of a Federal offense that is described in

    18 U.S.C. § 3142(f)(1), or of a State or local offense that would have been an

    offense described in § 3142(f)(1) if a circumstance giving rise to Federal

    jurisdiction had existed; the offense was committed while the defendant

    was on release pending trial for a Federal, State, or local offense; and a



                                   3
        Case 5:20-mj-00023-CHW Document 6 Filed 03/27/20 Page 4 of 5



             period of not more than five years has elapsed since the date of conviction

             for the offense, or the release of the defendant from imprisonment,

             whichever is later.

4.    Time for Detention Hearing

      The Government requests that the Court conduct the detention hearing:

      ☒      at the initial appearance; or

      ☐      after a continuance of three days.

      The Government requests leave of Court to file a supplemental motion with

additional grounds or presumption for detention should this be necessary.

      Respectfully submitted, this 27th day of March, 2020.

                                         CHARLES E. PEELER
                                         UNITED STATES ATTORNEY

                                   By:   /s/ C. Shanelle Booker
                                         C. SHANELLE BOOKER
                                         Assistant United States Attorney
                                         Georgia Bar No. 991041
                                         United States Attorney’s Office
                                         Post Office Box 1702
                                         Macon, Georgia 31202-1702
                                         Telephone: (478) 752-3511
                                         Facsimile: (478) 621-2655




                                             4
         Case 5:20-mj-00023-CHW Document 6 Filed 03/27/20 Page 5 of 5



                              CERTIFICATE OF SERVICE

       I, C. Shanelle Booker, Assistant United States Attorney, hereby certify that on

March 27, 2020, I electronically filed the within and foregoing Government’s Motion for

a Detention Hearing with the Clerk of the Court using the CM/ECF system which will

send notification to the Court and all counsel of record.

       This 27th day of March, 2020.

                                          CHARLES E. PEELER
                                          UNITED STATES ATTORNEY

                                   By:    /s/ C. Shanelle Booker
                                          C. SHANELLE BOOKER
                                          Assistant United States Attorney
                                          Georgia Bar No. 991041
                                          United States Attorney’s Office
                                          Post Office Box 1702
                                          Macon, Georgia 31202-1702
                                          Telephone: (478) 752-3511
                                          Facsimile: (478) 621-2655




                                            5
